        Case 1:21-cv-03369-WMR Document 15 Filed 09/15/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KEITH THOMAS,

     Plaintiff,

v.                                            Case No. 1:21-cv-03369-WMR

BANK OF AMERICA, N.A. a/k/a BAC
HOME LOANS SERVICING, LLP a/k/a
COUNTRYWIDE HOME LOANS
SERVICING, LLP a/k/a BANK OF
AMERICA CORP.; RUBIN LUBLIN,
LLC; MCGUIRE WOODS, LLP;
NORTHSTAR MORTGAGE GROUP,
LLC; AND MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. a/k/a
MERSCORP HOLDINGS, INC.,
collectively known as “MERS”,

     Defendants.


RUBIN LUBLIN’S RESPONSE TO PLAINTIFF’S MOTION TO REQUIRE
         SERVICE OF FILINGS BY CERTAIN METHODS

      COMES NOW, Rubin Lublin, LLC (“RL”), and files this Response to

Plaintiff’s Motion [Doc. 14], respectfully showing this Honorable Court as

follows:

      1.      On September 14, 2021, the Plaintiff filed a document titled

“Plaintiff’s Notice of Motion” (the “Motion”). [Doc. 14]. The Motion asks this

                                      1
        Case 1:21-cv-03369-WMR Document 15 Filed 09/15/21 Page 2 of 5




Court “to order each of the defendants to respond back to all of his initial and

future filings either in the form of a certified mail, priority mail or via federal

express mail until further notice . . . .” Id. The Plaintiff’s stated reason for this

request is because he is not permitted to file electronically.

       2.     Federal Rule of Civil Procedure 5 governs service of filings. Rule 5

does not require service by “certified mail, priority mail or via federal express

mail” and requires only “mailing to the person’s last known address – in which

event service is complete upon mailing.” Fed. R. Civ. P. 5(b)(2)(C). LR 5.1(A)(3)

dictates that “[p]arties who are not registered users must be served with a copy of

any pleading or document filed electronically in accordance with the Federal Rules

of Civil Procedure . . . .”

       3.     RL opposes the Plaintiff’s request to serve him by the more costly and

burdensome means that he has requested, and he has given no reason whatsoever

for why regular mail would be insufficient.1 The Motion should be denied.

       WHEFORE, RL respectfully requests that this Court deny the Plaintiff’s

Motion.




1
 It should also be noted that the Plaintiff uses a P.O. Box for mailing, and neither
FedEx or UPS will deliver to such an address.
                                           2
 Case 1:21-cv-03369-WMR Document 15 Filed 09/15/21 Page 3 of 5




Respectfully submitted, this 15th day of September, 2021.

                               /s/ Bret J. Chaness
                               BRET J. CHANESS (GA Bar No. 720572)
                               RUBIN LUBLIN, LLC
                               3145 Avalon Ridge Place, Suite 100
                               Peachtree Corners, GA 30071
                               (678) 281-2730 (Telephone)
                               (470) 508-9203 (Facsimile)
                               bchaness@rlselaw.com

                               Attorney for Rubin Lublin, LLC




                                  3
       Case 1:21-cv-03369-WMR Document 15 Filed 09/15/21 Page 4 of 5




                           FONT CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing was

prepared using Times New Roman, 14-point font in accordance with LR 5.1(B).

      Respectfully submitted, this 15th day of September, 2021.

                                     /s/ Bret J. Chaness
                                     BRET J. CHANESS (GA Bar No. 720572)




                                        4
       Case 1:21-cv-03369-WMR Document 15 Filed 09/15/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 15th day of September, 2021, served all

parties in this matter with the within and foregoing via CM/ECF (registered users

only) and by placing a true and correct copy of same in the United States Mail,

with first-class prepaid postage affixed thereto, properly addressed as follows:

      Keith Thomas
      P.O. Box 960242
      Riverdale, GA 30296

                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar No. 720572)




                                          5
